BOYD, Justice.
We have for review a decision of a district court of appeal, Oliveria v. State, 417 So.2d 1004 (Fla. 4th DCA 1982). The state seeks review on the ground of conflict of decisions. We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
The principal issue in this case is whether an information charging burglary during which an assault was committed must allege the specific facts constituting the offense of assault. We have today answered this question in the negative. State v. Lindsey, 446 So.2d 1074 (Fla.1984). On the basis of that decision we hold that the information in this case was sufficient.
A second issue raised by respondent is whether the evidence was sufficient to prove that in the course of. the burglary, respondent committed an assault. This issue was mentioned but not specifically passed upon by the district court of appeal. We find the point to be without merit. The evidence was sufficient to go to the jury.
Accordingly, we quash the decision of the district court and remand with instructions that respondent’s conviction and sentence for the first-degree felony of aggravated burglary be reinstated.
It is so ordered.
ALDERMAN, C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.